DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 and 4-8, in the reply filed on August 10, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted March 27, 2019, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an S polymer having an aromatic ring and having an S element content of 3000 µmol/g or more; and an L polymer having an aromatic ring and having an S element content of 2000 µmol/g or less”.  Lignin sulfonic acid can be both the S polymer and the L polymer according to paras. [0026] and [0028], respectively, of the instant specification as filed.  It is unclear how one of ordinary skill in the art would determine which lignin sulfonic acid is the S polymer and which lignin sulfonic acid is the L polymer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin Kobe Electric Machinery Co. Ltd. (hereinafter “Shin Kobe”) (WO 2012017702) (a raw machine translation).  
Regarding claim 1, Shin Kobe teaches a lead-acid battery (para. [0001]), comprising:
a negative electrode material containing an organic expander (corresponds to organic additive; para. [0018]), in a negative electrode plate (para. [0018]),
wherein the organic expander contains:
an S polymer having an aromatic ring (bisphenol sulfonate polymer; para. [0018]) and having an S element content of 3000 µmol/g or more (because Shin Kobe teaches one of the S polymers as disclosed in the instant specification; one of ordinary skill in the art can appreciate that the S element content is 3000 µmol/g or more); and
an L polymer having an aromatic ring (sodium lignin sulfonate; para. [0018]) and having an S element content of 2000 µmol/g or less {because Shin Kobe teaches sodium lignin sulfonate, i.e. a lignin sulfonic acid (lignin sulfonic acid is disclosed in the instant specification as an L polymer), one of ordinary skill in the art can appreciate that the S element content is 3000 µmol/g or more}. 

Shin Kobe teaches a mass MS1 of the S polymer (corresponds to (a)) and a mass ML1 of the L polymer (corresponds to (b)) satisfy 0.20 ≤ ML1/(ML1 + MS1) ≤ 0.50 (In para. [0008], Shin Kobe teaches that when the total blending mass of (a) and (b) is 100, the blending ratio of (a) is 50 to 80 parts by mass.  One of ordinary skill in the art In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claims 4, 5 and 6
Regarding claims 7 and 8, Shin Kobe is silent regarding a lead-acid battery wherein the negative electrode material has a density of 3.8 g/cm3 or more.  Shin Kobe is also silent regarding a lead-acid battery wherein the negative electrode material has a density of 4.0 g/cm3 or more.  However, Lam et al. teaches that it is known in the art for a lead-acid battery to comprise a negative electrode material that has a density of 4.3 to 4.7 g/cm3 {para. [0182]; the claimed ranges, a density of 3.8 g/cm3 or more and a density of 4.0 g/cm3 or more, and the range of the prior art, a density of 4.3 to 4.7 g/cm3, overlap, therefore, the claimed ranged is obvious; In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)}.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the density of the negative electrode material of Shin Kobe by incorporating a negative electrode material having a density of 4.3 to 4.7 g/cm3 as taught by Lam et al. in order to contribute to the improved life span and/or improved overall performance of the lead-acid battery (Lam et al., para. [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724